internal_revenue_service number release date index number ------------------------------ ------------------------------ ------------------------------------------------ -------------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number -------------------- refer reply to cc fip b02 plr-109705-18 date date legend taxpayer ---------------------------------------------------- ------------------------------------------------ date a b c d e --------------------------- ---- -- -- ----------- ---- dear ------------------- this letter responds to a letter dated date and subsequent submissions requesting a ruling on behalf of taxpayer taxpayer requests a ruling that amounts received by taxpayer from unrelated third parties for_the_use_of certain real_property assets described below qualify as rents_from_real_property under sec_856 of the internal_revenue_code for purposes of sec_856 and taxpayer is a corporation that has elected to be taxed and has operated as a real_estate_investment_trust reit under sec_856 through of the code facts plr-109705-18 beginning with its taxable_year that ended on date taxpayer principally invests in u s energy infrastructure assets and intends to acquire an offshore oil_and_gas platform storage tank facilities and pipelines as described below a offshore oil_and_gas platform taxpayer is negotiating to construct and lease an offshore oil_and_gas platform the platform to an unrelated partnership the platform lessee taxpayer represents that the platform is real_property for purposes of sec_856 the platform will include equipment that is affixed to the platform the equipment that will i control the extraction of crude_oil and gas produced by the platform lessee from existing or future undersea wells owned by the platform lessee or its partners and located within proximity to the platform ii separate oil gas and water from the fluid extracted from those wells and iii condition the oil_and_gas for export in undersea oil_and_gas pipelines taxpayer represents that the equipment is personal_property for federal_income_tax purposes taxpayer will enter into a multi-year lease with the platform lessee providing the platform lessee with the exclusive right to use the platform and the equipment the platform lease taxpayer represents that the fair_market_value of any personal_property including the equipment leased to the platform lessee is less than percent of the total fair_market_value of the real and personal_property leased to the platform lessee the platform lessee will be solely responsible for operating maintaining and repairing the platform the equipment and any other_property associated with the platform taxpayer will not perform any activities and no services will be furnished in connection with the lease of the platform or equipment the rent paid_by the platform lessee the platform rent will be computed based upon a fixed dollar amount per volumetric measure of product flowing through the platform the fixed dollar amount may change after a specified volume of product flows through the platform the fixed dollar amount may also change periodically pursuant to a formula set forth in the platform lease to reflect changes in crude_oil or gas prices taxpayer also expects that the platform rent will include a specified minimum amount that will provide for a return of taxpayer’s invested capital associated with the construction of the platform plus a market-based return thereon taxpayer represents that the platform rent will not depend in whole or in part on the income or profits of any person the platform lessee may sublease the platform to one or more third parties during the term of the platform lease the platform sublease in this case the sublessee will pay to the platform lessee a fixed amount of rent plus additional plr-109705-18 payments based on volume the platform lessee will be required to pay a negotiated percentage of approximately a percent of the gross revenue it receives from a sublease to taxpayer as part of the platform rent under the terms of the platform lease the platform lessee will be separately compensated for operating the platform on behalf of the sublessee and will not pay any portion of that amount to taxpayer taxpayer represents that the rent paid_by the sublessee will not depend in whole or in part on the income or profits of any person b storage tank facilities taxpayer intends to purchase several storage tank facilities the storage tank facilities from unrelated third parties the storage tank facilities include various interests in or rights to occupy land driveways roadways docks rail spurs dikes fencing loading unloading facilities and storage tanks the storage tank facilities also include other types of real_property including pipes and inherently permanent steel structures such as racks or docks taxpayer represents that the storage tank facilities are real_property or interests_in_real_property for purposes of sec_856 taxpayer will enter into agreements with unrelated third-party users each a storage user with respect to the storage tank facilities for a term that will generally be between b and c years and in no event will be less than d each a storage agreement taxpayer represents that the fair_market_value of any personal_property leased to a storage user is less than percent of the total fair_market_value of the real and personal_property leased to the storage user in some cases a storage agreement will specify the particular tank or tanks in which the storage user’s product will be stored and in other cases a storage agreement will provide the storage user with a right to a fixed portion of the storage capacity at the respective storage tank facility but will not specify the specific tank or tanks taxpayer will not oversell storage capacity and will be obligated to ensure that the capacity specified in a storage agreement is reserved for the storage user a storage agreement may provide for the lease of a portion of the capacity of a tank when the stored content is fungible and may be stored on a comingled basis taxpayer represents that it will only undertake activities with respect to the storage tank facilities that are consistent with its fiduciary duty to manage the trust itself taxpayer will inspect maintain repair and construct storage tanks and other real_property assets located at the storage tank facilities these activities will include painting and repairing the storage tanks to prevent atmospheric corrosion or excessive wear_and_tear testing product in the storage tanks to verify it is the product specified in the storage agreement solely to ensure the safety and integrity of the storage tanks and the safety of the environment and providing security at the storage tank facilities plr-109705-18 a taxable_reit_subsidiary trs will perform all services these services will include loading unloading and moving product adding agents or additives to product in a storage tank for the benefit of a storage user taking samples of product in a storage tank for the benefit of a storage user measuring or weighing product for the benefit of a storage user heating and circulating product as necessary to ensure the stored product retains the appropriate physical characteristics and blending different products and maintaining the blended state of the products the trs will operate maintain and repair all equipment used to heat circulate and blend the products the trs will receive arm's length compensation from taxpayer for the performance of all services taxpayer represents that consistent with sec_1_856-4 all services furnished to the storage users in connection with a storage agreement are customarily provided to tenants of similar properties in the geographic market in which the respective storage tank facility is located the fee paid_by a storage user the storage fee will be calculated on a monthly basis and will be a fixed monthly amount for a prescribed amount of reserved storage capacity the storage user will pay the fixed monthly amount regardless of whether it uses the capacity reserved for it in some cases a storage user will have the right to exceed the capacity reserved for it in these cases the storage fee will include an additional_amount for the excess capacity computed based upon a fixed dollar amount set forth in the storage agreement multiplied by the volume of product stored fixed dollar amounts may change after a specified volume of product is stored fixed dollar amounts may also increase over time by an agreed upon amount change periodically to reflect changes in the consumer_price_index or other public index commonly used as a benchmark for inflation or both the storage fee will also include amounts paid for the services performed by the trs described above taxpayer represents that the storage fee will not depend in whole or in part on the income or profits of any person c pipelines taxpayer intends to purchase oil_and_gas pipelines the pipelines from unrelated third parties taxpayer represents that the pipelines are real_property for purposes of sec_856 taxpayer will enter into agreements with one or more unrelated third-party users each a pipeline user with respect to each pipeline for a term that will generally be between b and e years and in no event will be less than d each a pipeline use agreement taxpayer represents that the fair_market_value of any personal_property leased to a pipeline user is less than percent of the total fair_market_value of the real and personal_property leased to the pipeline user taxpayer will not oversell capacity in the pipelines and will be obligated to ensure that the capacity specified in a pipeline use agreement is reserved for the pipeline user plr-109705-18 taxpayer represents that it will only undertake activities with respect to the pipelines that are consistent with its fiduciary duty to manage the trust itself taxpayer will inspect and monitor the physical condition of the pipelines mark the location of buried pipelines to minimize the possibility of damage due to digging by unrelated parties make decisions with respect to and supervise the maintenance repair and construction of the pipelines and test product as it enters the pipelines to verify that it is the product specified in the pipeline use agreement solely to ensure the safety and integrity of the pipeline and the environment a trs will perform all services these services will include scheduling the use of the pipelines with the pipeline users pursuant to the pipeline use agreements loading product on the pipelines and unloading product off the pipelines some pipelines will include compressors or pumps a trs will own monitor maintain and operate all compressors or pumps the trs will receive arm's length compensation from taxpayer for the performance of these services taxpayer represents that all services furnished to the pipeline users in connection with a pipeline use agreement are customarily provided to tenants of similar properties in the geographic market in which the respective pipeline is located within the meaning of sec_1_856-4 the fee paid_by a pipeline user the pipeline use fee will be calculated on a monthly basis in some cases the pipeline use fee will be a fixed monthly amount for a prescribed amount of reserved pipeline capacity the pipeline user will pay the fixed monthly amount regardless of whether it uses the capacity reserved for it in some of these cases a pipeline user will have the right to exceed the capacity reserved for it in these cases the pipeline use fee will include an additional_amount for the excess capacity computed based upon a fixed dollar amount set forth in the pipeline use agreement multiplied by the volume of product that exits the pipeline in other cases the pipeline use fee will be computed solely based upon a fixed dollar amount set forth in the pipeline use agreement multiplied by the volume of product that exits the pipeline in these cases the pipeline user will agree to use the pipeline for all of the product it extracts from a particular area or field and taxpayer will agree to accept and reserve capacity for that product fixed dollar amounts may change after a specified volume of product exits the pipeline fixed dollar amounts may also increase over time by an agreed upon amount change periodically to reflect changes in the consumer_price_index or other public index commonly used as a benchmark for inflation or both the pipeline use fee will also include amounts paid for the services performed by the trs described above taxpayer represents that the pipeline use fee will not depend in whole or in part on the income or profits of any person law and analysis plr-109705-18 sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property includes subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property that is leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with such lease sec_856 provides that subject_to certain exceptions rents_from_real_property does not include any amount received or accrued directly or indirectly with respect to any real or personal_property if the determination of such amount depends in whole or in part on the income or profits derived by any person from such property except that any amount so received or accrued will not be excluded from rents_from_real_property solely by reason of being based on a fixed percentage or percentages of receipts or sales sec_856 provides that any impermissible_tenant_service_income is excluded from rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to the tenants of the property or for managing or operating the property sec_856 provides as an exception from impermissible_tenant_service_income services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income or through a trs of the reit sec_1_856-4 defines rents_from_real_property generally as the gross amounts received for_the_use_of or the right to use real_property of the reit sec_1_856-4 provides that for purposes of sec_856 and c rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services furnished to the tenants of a particular building will be considered as customary if in the geographic market in which the building is located plr-109705-18 tenants in buildings of a similar class such as luxury apartment buildings are customarily provided with the service sec_1_856-4 provides in relevant part that except as provided in sec_1_856-4 no amount received or accrued directly or indirectly with respect to any real_property or personal_property leased under or in connection with real_property qualifies as rents_from_real_property if the determination of the amount depends in whole or in part on the income or profits derived by any person from the property however any amount so accrued or received will not be excluded from rents_from_real_property solely by reason of being based on a fixed percentage or percentages of receipts or sales whether or not receipts or sales are adjusted for returned merchandise or federal state or local sales_taxes an amount will not qualify as rents_from_real_property if considering the lease and all the surrounding circumstances the arrangement does not conform with normal business practice but is in reality used as a means of basing the rent on income or profits sec_1_856-4 provides that except as provided in sec_1_856-4 if a reit leases real_property to a tenant under terms other than solely on a fixed sum rental for example a percentage of the tenant's gross_receipts and the tenant subleases all or a part of the property under an agreement that provides for a rental based in whole or in part on the income or profits of the sublessee the entire amount of the rent received by the reit from the prime tenant with respect to the property is disqualified as rents_from_real_property sec_1_856-4 provides that the trustees or directors of the reit are not required to delegate or contract out their fiduciary duty to manage the reit itself as distinguished from rendering or furnishing services to the tenants of the property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the reit itself including establishing rental terms choosing tenants entering into renewal of leases and dealing with taxes interest and insurance relating to the trust’s property the trustees may also make capital expenditures with respect to the trust’s property as defined in sec_263 and may make decisions as to repairs of the trust’s property of the type that would be deductible under sec_162 the cost of which may be borne by the trust see also revrul_67_353 1967_2_cb_252 taxpayer represents that the platform the storage tank facilities and the pipelines are real_property for purposes of sec_856 the platform lease will be a multi-year lease that provides the platform lessee with the exclusive right to use the platform the storage agreements will typically have a term of b to c years and the pipeline use agreements will typically have a term of b to e years no storage agreement or pipeline use agreement will have a term of less than d each of the storage agreements and pipeline use agreements will provide the user with the exclusive right to use a fixed portion of the capacity of the storage tank facilities or the plr-109705-18 pipelines throughout the term of the lease taxpayer represents that the platform rent the storage fee and the pipeline use fee will not depend in whole or in part on the income or profits of any person with respect to the platform sublease taxpayer further represents that the rent paid_by the sublessee will not depend in whole or in part on the income or profits of any person the pipeline use fees received by taxpayer that are solely based upon the volume of product that exits the pipeline are comparable to amounts received that are based upon a percentage of gross_receipts accordingly each of the platform rent storage fee and pipeline use fee are an amount received for_the_use_of or the right to use real_property of taxpayer and qualify as rents from interests_in_real_property under sec_856 taxpayer represents that it will not perform any activities and no services will be furnished in connection with the platform with respect to the storage tank facilities and the pipelines taxpayer represents that it will only undertake activities that are consistent with its fiduciary duty to manage the trust itself a trs will perform all services in connection with the storage tank facilities and the pipelines therefore the activities performed by taxpayer and the services furnished to the users detailed in the facts section of this letter do not give rise to impermissible_tenant_service_income taxpayer represents that all services furnished to the storage users in connection with a storage agreement are customarily provided to tenants of similar properties in the geographic market in which the respective storage tank facility is located and that all services furnished to the pipeline users in connection with a pipeline use agreement are customarily provided to tenants of similar properties in the geographic market in which the respective pipeline is located taxpayer represents that the fair_market_value of any personal_property leased to the platform lessee a storage user or a pipeline user is less than percent of the total fair_market_value of the real and personal_property leased to the respective tenant conclusion based on the facts submitted and representations made by taxpayer we rule that the platform rent storage fee and pipeline use fee received by taxpayer qualify as rents_from_real_property under sec_856 of the code for purposes of sec_856 and except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion regarding whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code furthermore we express no opinion regarding whether any assets are real_property for purposes of sec_856 any amount received by taxpayer will depend on plr-109705-18 the income or profits of any person any activities are fiduciary duties to manage the reit itself any services are customarily provided to tenants of similar properties in the same geographic market or any income attributable to personal_property leased in connection with real_property does not exceed percent of the total rent under sec_856 this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representatives sincerely ___________________________ andrea m hoffenson chief branch office of associate chief_counsel financial institutions products cc
